Citation Nr: 0032679	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  95-11 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pulmonary tuberculosis.

2.  Entitlement to an extension of a temporary total 
convalescent rating beyond September 30, 1994 under 38 C.F.R. 
§ 4.30.

3.  Entitlement to an increased rating for residuals of donor 
surgery of the right iliac crest, currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.

5.  Entitlement to a rating in excess of 10 percent for a 
right hand disability.

6.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1974.  

By rating decision in February 1985, the St. Petersburg, 
Florida RO denied service connection for pulmonary 
tuberculosis.  This determination was upheld by a Board of 
Veterans' Appeals (Board) decision dated in January 1986.

In February 1992, the veteran requested that the claim for 
entitlement to service connection for pulmonary tuberculosis 
be reopened.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
by the St. Petersburg, Florida RO, which held that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  

In addition, this matter comes before the Board on appeal 
from a May 1994 rating decision by the St. Petersburg, 
Florida RO that: granted service connection for 
pseudofolliculitis barbae, evaluated as 0 percent disabling 
from September 1992; granted service connection for arthritis 
of the left knee as part of the veteran's already service-
connected chondromalacia of the left knee, status post 
arthroscopic surgery left knee, evaluated as 10 percent 
disabling from March 1988; and granted service connection for 
arthritis of the fifth metacarpal joint as part of the 
veteran's already service-connected residuals of surgery of 
Guyon's Canal release with shortening of the right little 
finger metacarpal right little finger, evaluated as 
10 percent disabling from November 1, 1986.  

This matter also comes before the Board on appeal from a 
December 1994 rating decision by the St. Petersburg, Florida 
RO, which assigned a temporary total convalescent rating 
effective from August 22, 1994, through September 30, 1994 
under 38 C.F.R. § 4.30.  

This case was before the Board in June 1997 and March 1998 
when it was remanded for additional development.

In July 2000, a hearing was held at the St. Petersburg, 
Florida RO before C.W. Symanski, who is the veterans law 
judge rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  Entitlement to service connection for pulmonary 
tuberculosis was denied by rating decision in February 1985; 
the Board upheld this determination by decision dated in 
January 1986.

2.  Additional evidence submitted since January 1986 does not 
tend to show the presence of current disability related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.

3.  The clinical findings demonstrate that the veteran 
continued to require convalescence following the August 1994 
surgery on his left knee and right iliac crest until no later 
than September 1994.

4.  The veteran's residuals of donor surgery of the right 
iliac crest are manifested primarily by complaints of 
tenderness and pain in the area of a surgical scar without 
objective evidence of tenderness, pain, or significant 
functional limitation.

5.  The veteran's pseudofolliculitis barbae is manifested by 
occasional flare-ups after shaving; no more than slight 
involvement on a limited area has been noted.


CONCLUSIONS OF LAW

1.  A January 1986 Board decision that denied service 
connection for pulmonary tuberculosis, characterized as a 
pulmonary disability, is final.  38 U.S.C.A. §§ 1110, 5107, 
7103 (West 1991); 38 C.F.R. §§ 3.303, 20.1100 (1999).

2.  Evidence received since January 1986 is not new and 
material, and the veteran's claim for service connection for 
pulmonary tuberculosis has not been reopened.  38 U.S.C.A. 
§§ 1110, 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  An extension of the temporary total rating on account of 
post-surgical convalescence beyond September 1994 is not 
warranted. 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 
(1999).

4.  The criteria for a rating greater than 10 percent for 
residuals of donor surgery of the right iliac crest have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, 4.118, Diagnostic Codes 
7803, 7804, 7805 (1999).

5.  The criteria for a compensable rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7806 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pulmonary Tuberculosis

A January 1986 Board decision denied entitlement to service 
connection for pulmonary tuberculosis, characterized as a 
pulmonary disability.  That decision is final.  38 U.S.C.A. 
§ 7103 (West 1991); 38 C.F.R. § 20.1100 (1999).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski , 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

At the time of the January 1986 Board decision, the evidence 
for consideration included the veteran's service medical 
records, an April 1984 VA examination report, private 
treatment records dated from 1984 to 1985, a statement from 
the veteran dated in September 1985, a transcript from an 
October 1984 personal hearing and a transcript from a 
November 1985 hearing before the Board.  The service medical 
records include: a February 1973 service medical record, 
which notes the veteran's complaints of a sore throat and 
stuffy nose and a diagnosis of viral upper respiratory 
infection; tuberculosis detection and control data, which 
note the veteran's history of a negative tuberculosis 
screening in March 1971, a negative chest x-ray in March 1973 
and a positive tuberculosis screening in April 1973; service 
medical records, which note that the veteran took anti-
tuberculosis medication from April 1973 to March 1974; a 
March 1974 service medical record that notes the veteran's 
complaints of a cold, findings of a clear chest and diagnosis 
of a cold; and a November 1974 separation examination report 
that notes a negative chest x-ray and is negative for 
complaints or findings related to pulmonary tuberculosis.  
The April 1984 VA examination report is negative for 
complaints or findings related to pulmonary tuberculosis.  
The private treatment records include a July 1984 pulmonary 
function test that was essentially normal and a May 1985 
statement that the veteran was being seen for periods of 
episodic shortness of breath.  The veteran's September 1985 
statement and the October 1984 and November 1985 hearing 
transcripts note the veteran's contentions that he: was 
exposed to tuberculosis in service; tested positive for 
tuberculosis in April 1973; took medication for a year; and 
had respiratory problems following his military service.

Upon consideration of this evidence, the Board denied service 
connection for pulmonary tuberculosis (characterized as 
pulmonary disability), holding that although a tuberculosis 
screening test was positive during service, a chronic 
pulmonary disability was not found during service or at the 
time of separation.  Furthermore, the Board noted that no 
pulmonary disability has been diagnosed following service.  
The January 1986 Board decision is final.  38 C.F.R. 
§ 20.1100.

In February 1992, the veteran requested that the claim for 
entitlement to service connection for pulmonary tuberculosis 
be reopened.  The newly submitted evidence includes: service 
medical records received by the RO in 1988, 1990 and 1992; 
private treatment records dated from 1980 to 1999; VA 
treatment records dated from 1984 to 1995; transcripts from 
personal hearings in February 1988, November 1988, March 1994 
and September 1995; transcripts from hearings before the 
Board in May 1990 and July 2000; VA examination reports dated 
in 1986, 1988, 1994 and 1999; and records from the veteran's 
employer received by the RO in October 1991.

The Board notes that in March 1988, May 1990, February 1992 
and November 1992, the veteran submitted copies of service 
medical records in support of his claim to reopen.  These 
service medical records are duplicative of those considered 
by the Board in its January 1986 decision.  Therefore, they 
do not constitute new and material evidence sufficient to 
reopen the claim of service connection for pulmonary 
tuberculosis.

The private treatment records dated from 1980 to 1999 note 
diagnoses for disabilities not herein at issue.  No 
complaints or findings of pulmonary tuberculosis were noted.  
As this medical evidence is not material to the claim at 
hand, it does not afford a basis upon which the veteran's 
claim may be reopened.

Likewise, the records from the veteran's employer (the United 
States Postal Service) received by the RO in October 1991 
note diagnoses for disabilities not herein at issue.  No 
complaints or findings of pulmonary tuberculosis were noted.  
As this evidence is not material to the claim at hand, it 
does not afford a basis upon which the veteran's claim may be 
reopened.

The transcript from a hearing before the Board in May 1990 
and the transcripts from personal hearings conducted in 
February 1988 and November 1988 contain no testimony with 
regard to pulmonary tuberculosis.  As this evidence is not 
material to the claim at hand, it does not afford a basis 
upon which the veteran's claim may be reopened.

The VA treatment records note that the veteran was seen for 
various complaints from 1984 to 1995.  In 1984, the veteran's 
complaints of coughing, wheezing and a feeling of pins and 
needles in his lungs were noted; however, a chest x-ray was 
normal and no findings related to pulmonary tuberculosis were 
noted.  The treatment records do not relate a current 
diagnosis of pulmonary tuberculosis to service.  As these 
records are not material to the claim at hand, they do not 
afford a basis upon which the veteran's claim may be 
reopened.

The VA examination reports dated in 1986, 1988, 1994 and 1999 
note that the veteran was seen for various complaints.  A 
February 1986 VA examination report notes the veteran's 
complaints of shortness of breath, coughing up blood and 
frequent colds; however, no findings related to pulmonary 
tuberculosis were noted.  A December 1988 VA examination 
report notes the veteran's history of exposure to 
tuberculosis in service and his complaints of night sweats 
related to tuberculosis; however, no findings related to 
pulmonary tuberculosis were noted.  The examination reports 
do not relate a current diagnosis of pulmonary tuberculosis 
to service.  As these examination reports are not material to 
the claim at hand, they do not afford a basis upon which the 
veteran's claim may be reopened.  

In addition, the other newly submitted evidence includes 
transcripts from a March 1994 personal hearing, a September 
1995 personal hearing and a July 2000 hearing before the 
Board.  In his statements, the veteran essentially contended 
that he: was exposed to tuberculosis during service; tested 
positive for tuberculosis during service; and was treated 
with INH for a year during service.  The veteran further 
testified that, following service he was seen with complaints 
of wheezing in 1985, but his private physician opined that 
this was due to working in a dusty engine shop.  The veteran 
also stated that he had no current diagnosis of pulmonary 
tuberculosis.  These statements are essentially duplicative 
of allegations previously made and considered.  Moreover, lay 
assertions of medical causation do not suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  In short, because the veteran's opinion is 
not supported by medical expertise, it is not probative of 
the issue at hand, namely whether the veteran has a current 
disability that is attributable to service.  Therefore, the 
statements do not afford a basis upon which the veteran's 
claim may be reopened.  The Board finds that no new and 
material evidence has been presented sufficient to reopen the 
claim of service connection for pulmonary tuberculosis.   

Extension of Temporary Total Rating Beyond September 30, 1994

The veteran contends that he is entitled to an extension of 
Paragraph 30 (38 C.F.R. § 4.30) benefits beyond September 30, 
1994 for convalescence following arthroscopic surgery on his 
left knee and right iliac crest in August 1994.  He claims, 
as noted in a January 1995 statement, that he should be 
awarded convalescent benefits until at least October 13, 
1994.

Under applicable criteria, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by the report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section effective 
from the date of hospital admission and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
referenced paragraphs provide that total ratings will be 
assigned if treatment of a service connected disability 
resulted in: (1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) Immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for 1, 2 or 3 
months beyond the initial three months period under paragraph 
(a)(1), (2) or (3) of this section; extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made under paragraph (a)(2) or (3) of this section upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30.

VA hospitalization reports note that the veteran was admitted 
on August 22, 1994, with complaints of a left knee medial 
meniscus tear and a painful bone spur at the right iliac 
crest.  Operative reports note that the veteran underwent 
arthroscopic debridement of the left medial meniscus and 
excision of a bone spur from the right iliac crest.  A 
pathological report notes that there was no evidence of 
malignancy in the bone spur.  The veteran was discharged on 
August 23, 1994, with no complications.  The veteran was 
instructed to wear a knee immobilizer and use crutches for 
two days.  Thereafter, the veteran was to remove the 
immobilizer and perform gentle range of motion exercises 
three times a day.  The veteran was told to gradually 
increase his activity over the next 10 days, using the 
immobilizer and crutches as needed.  A follow-up examination 
was scheduled for September 1, 1994.

A September 1, 1994 VA orthopedic clinic record notes that 
the veteran was seen for a follow-up examination 8 days after 
his surgery.  He reported a decrease in symptoms of catching.  
He also reported that his pain was the same as it was prior 
to his surgery.  Upon examination, the wounds were noted to 
be well healed.  Range of motion of the left knee was from 2 
to 115 degrees.  The examiner noted that the veteran was to 
work on range of motion and strength on his own.  He was to 
return to the clinic for a follow-up visit in 6 weeks.

An October 13, 1994 VA orthopedic clinic record notes that 
the veteran reported he was doing well and that his symptoms 
had improved.  Examination revealed that the surgical 
incisions were well healed.  The left knee was tender to 
palpation.  Assessment was status post left lateral 
meniscectomy with degenerative joint disease.  The examiner 
indicated that the plan was to continue medical management of 
degenerative joint disease.  The veteran was discharged from 
the orthopedic clinic.

A November 1994 VA outpatient treatment record notes that the 
veteran had been discharged from the orthopedic clinic on 
October 13, 1994.  This treatment record and subsequent VA 
outpatient treatment records note that the veteran continued 
to be seen for complaints of left knee pain and weakness.

An August 1999 VA special orthopedic examination report notes 
the veteran's history of left knee surgery in August 1994.  
After reviewing the veteran's medical records, the examiner 
stated, "I would say with the properly motivated individual  
that the need for convalescence from this surgery would be 
approximately one month."

After carefully reviewing the objective evidence of record, 
and the contentions of the veteran, the Board concludes that 
an extension of a temporary total rating through October 
1994, under the provisions of 38 C.F.R. § 4.30, is not 
warranted.  The record reflects that the veteran underwent 
surgery in August 1994 for arthroscopic debridement of the 
left medial meniscus and excision of a bone spur from the 
right iliac crest.  He was discharged with a knee immobilizer 
and crutches.  However, this nonweight bearing status was in 
effect for only a matter of a few days.  When seen in early 
September 1994, only about one week after surgery, the 
surgical wounds were well-healed and the pain was described 
as being the same as was present prior to surgery.  He was 
instructed to work on range of motion and strengthening on 
his own.  At this point, it appears that he was bearing 
weight without assistive devices such as crutches or casts 
and he had substantial motion.  The scars were well healed.  
In short, it does not appear that any of the criteria cited 
in § 4.30 were satisfied at this time and there is certainly 
no indication of the criteria being satisfied at any time 
after September.  He was seen for follow-up examinations of 
the left knee in the VA orthopedic clinic, at which time it 
was noted that his symptoms had improved.  The veteran was 
discharged from the orthopedic clinic on October 13, 1994.  

From this, the Board concludes that by the end of September 
1994, the veteran's knee had stabilized from the surgery, to 
the point that post-surgical convalescence could be 
considered complete.  This does not mean that there was not 
functional impairment.  There was and remains functional 
impairment which is recognized by the assigned 10 percent 
disability rating (addressed in the REMAND portion of this 
decision).  Based on the evidence of record, the Board 
concludes that an extension of a temporary total convalescent 
rating under the provisions of 38 C.F.R. 4.30 beyond 
September 1994 is not warranted.

Residuals of Donor Surgery of Right Iliac Crest

The veteran contends that his service-connected residuals of 
donor surgery of the right iliac crest are more disabling 
than currently evaluated.  In general, disability evaluations 
are assigned by applying a schedule of ratings that 
represent, as far as can practically be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  In addition, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski , 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1995).

Historically, the Board notes that by rating decision dated 
in June 1987, the RO granted service connection for residuals 
of donor surgery of the right iliac crest, characterized as a 
scar. 

By rating decision dated in July 1988, the RO denied 
entitlement to service connection for a back disability 
secondary to residuals of donor surgery of the right iliac 
crest.  By rating decision dated in May 1994, the RO denied 
entitlement to service connection for osteoarthritis of the 
right iliac crest.  

In August 1994, the veteran underwent excision of a bone spur 
from the right iliac crest.  A pathological report notes that 
there was no evidence of malignancy in the bone spur.  The 
veteran was discharged with no complications.

By rating decision dated in September 1994, the RO denied 
entitlement to an increased rating for residuals of donor 
surgery of the right iliac crest, evaluated as 10 percent 
disabling; the veteran appealed this decision.

VA treatment records dated in September 1994 and October 1994 
note that the veteran was seen for follow-up examinations 
after his surgery.  Examination revealed well-healed surgical 
incisions.

VA outpatient treatment reports dated in August 1995 note 
that the veteran was seen with complaints of pain at the 
right iliac crest and the anterior spine.  The veteran was 
prescribed a TENS unit for relief of his pain.  X-rays of the 
right iliac crest revealed a bony projection that measured 15 
millimeters in length by 8 millimeters in width.  The 
examiner commented that this projection had increased in size 
since June 1994, at which time it measured 10 millimeters in 
length by 5 millimeters in width.

The veteran testified during a September 1995 personal 
hearing that bone spurs in the right iliac crest had "grown 
back" since his August 1994 surgery.  The veteran indicated 
that he had been prescribed a TENS unit for the pain.

An August 1999 VA orthopedic examination report notes the 
veteran's history of surgery in August 1994 to remove bone 
spurs from the right iliac crest.  The veteran complained of 
an "intense pain" in the area of the surgical scar.  The 
veteran described the pain as constant, and indicated that it 
was aggravated by bending.  The examiner noted that the 
veteran wore a TENS unit to relieve this pain.  Examination 
revealed a scar measuring 8.5 centimeters over the anterior 
portion of the wing of the ilium, just above the anterior 
spine.  There was no tenderness, although the veteran was 
wearing a TENS unit when he reported to the examination.  No 
spurs were palpable.  X-rays revealed a bony projection that 
had increased in size since August 1995 and measured 20 
millimeters in length by 10 millimeters in width.  The 
examiner stated that, "although the veteran was wearing a 
TENS unit, [the scar over the right iliac crest] was actually 
not tender and I could not palpate any spurring in this area.  
It is highly doubtful that this interferes with [the 
veteran's] function at all."

The veteran testified during a July 2000 hearing before the 
Board that he cannot sleep on his right side, or do much 
lifting, bending turning, or twisting because of his service-
connected residuals of donor surgery of the right iliac 
crest.  He maintained that the bone spurs in his right hip 
had grown back "larger than . . . before."

The veteran is currently assigned a 10 percent rating for his 
service-connected residuals of donor surgery of the right 
iliac crest.  Under applicable regulation, superficial scars 
will be rated at 10 percent when poorly nourished with 
repeated ulceration or if tender and painful on objective 
demonstration.  Diagnostic Codes 7803, 7804.  Other scars are 
rated on the limitation of function of the part affected.  
Diagnostic Code 7805.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The Board concludes that the veteran's current evaluation of 
10 percent fully contemplates the level of disability due to 
his service-connected residuals of donor surgery of the right 
iliac crest.  The evidence of record shows that the scar on 
the right iliac crest is well healed.  Although the veteran 
has complained of pain and tenderness, the scar was not 
tender upon examination in August 1999.  In addition, an 
August 1999 VA examination report notes that there has been 
no loss of function associated with the scar.

The Board has considered the effect of pain in rating this 
disability.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown , 10 Vet. App. 194 (1997).  As can be 
seen from the schedular criteria, tenderness and pain are 
contemplated under Diagnostic Code 7804.  From a functional 
point of view, it is clear that the complaints of pain are 
not reflective of a rating greater than 10 percent for the 
residuals of donor surgery of the right iliac crest.

Accordingly, the Board concludes that, that with application 
of 38 C.F.R. § 4.7, the criteria for a rating greater than 10 
percent for residuals of donor surgery of the right iliac 
crest are not met. 

Pseudofolliculitis Barbae

The veteran contends that his service-connected 
pseudofolliculitis barbae is more disabling than currently 
evaluated.  After reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that while the RO 
attempted to obtain a current examination of the veteran in 
August 1999, he failed to report for this examination.  The 
Board further notes that 38 C.F.R. § 3.655(b) provides that 
"[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of the 
record."  Accordingly, the Board will adjudicate the 
veteran's claim based on the evidence of record.

As noted above, disability evaluations are assigned by 
applying a schedule of ratings that represent, as far as can 
practically be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  In 
addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath, supra.

The veteran is currently assigned noncompensable rating under 
Diagnostic Code 7806, eczema.  Under the applicable criteria, 
a noncompensable evaluation is warranted for slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area.  A 10 percent evaluation requires exfoliation, 
exudation, or itching on an exposed surface or extensive 
area.  A 30 percent evaluation requires constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 
50 percent evaluation requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

By rating decision dated in May 1994, the RO granted service 
connection for pseudofolliculitis barbae, evaluated as 0 
percent disabling from September 1992.  This decision was 
based on a letter from Dr. Edward Smith, wherein it was noted 
that the veteran had been seen in March 1993 for 
pseudofolliculitis barbae that had been present since 1973 
and was instructed not to shave.  The veteran appealed the 
1994 rating decision.

A June 1994 VA special skin examination report notes the 
veteran's complaints of itching and scaling on his face for 
several days after shaving.  Upon examination, the veteran 
was clean-shaven.  Some typical firm folliculi was seen about 
the neck area at the angle of the jaw, with some darkening of 
the skin.  There were no active pustules.  Diagnoses included 
pseudofolliculitis barbae.

The veteran testified during a September 1995 personal 
hearing that he was still having a "problem with the 
crusting" and "a lot of . . . bumps that's created" by 
shaving.  He indicated that the best way to alleviate his 
symptoms was to let his beard grow out.  He indicated that he 
was shaving only once every 4 to 5 months.  The veteran 
further indicated that he was not receiving any treatment for 
his skin disorder.

In a June 1997 Remand, the Board instructed the RO to 
schedule the veteran for a VA special skin examination in 
order to ascertain the nature and severity of his service-
connected pseudofolliculitis barbae.  The examiner was asked 
to provide an accurate and full description of the veteran's 
pseudofolliculitis barbae, including: a description of the 
range of area that was affected; whether there was 
exfoliation, exudation, itching, or comparable 
symptomatology; and a description of the degree to which 
these symptoms were active, such as "constant" itching, 
etc.  In addition, the examiner was to comment on whether 
lesions or exfoliation could be described as "extensive" or 
whether there was ulceration or crusting, disfigurement, 
systemic or nervous manifestations, or exceptionally 
repugnant findings.  This examination was attempted in August 
1999, but the veteran did not report for this scheduled VA 
examination.

A September 1997 treatment record from Dr. Morello notes the 
veteran's history of pseudofolliculitis barbae.  Dr. Morello 
stated that the veteran was unable to shave completely; he 
shaved around the margins of his beard on the neck, but small 
bumps developed in that area.  It was noted that the veteran 
used Retin-A with some improvement.  Upon examination, a few 
small perifollicular, erythematous and hyperpigmented papules 
were noted on the neck, at the site of the shaving.  
Impression was pseudofolliculitis barbae.  Dr. Morello 
recommended shaving with one stroke down with a straight 
edge.  Benzashave and Retin-A Micro were prescribed.

The veteran testified during a July 2000 hearing before the 
Board that shaving caused irritation of the skin on his face.  
He stated, "I hadn't shaved in almost a year.  And I shaved 
my beard off yesterday morning and you can see it's bumped, 
flaky and crusty."  He further stated, "most of the time, 
I'll be honest with you, 98 percent of the time since the 
military I - I do wear a beard."

After reviewing the evidence, the Board notes that the 
veteran stated that he wears a beard 98 percent of the time.  
The follicular lesions are present only after shaving.  On VA 
examination in 1994, some folliculi were seen about the neck 
area, but there were no active pustules.  On examination by a 
private physician in 1997, a few small follicular papules 
were noted on the neck.  Both these medical records note no 
more than slight manifestations and on only a small area.  
There is no evidence of exfoliation, exudation or itching on 
an exposed surface or extensive area that would support a 
compensable rating under Code 7806.

The Board also has considered whether the veteran is entitled 
to a "staged" rating for his pseudofolliculitis barbae, as 
prescribed by in Fenderson.  However, the rating described 
above reflects the greatest degree of disability shown by the 
record; thus, a staged rating is not for application.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for pulmonary tuberculosis is 
not reopened.

Entitlement to an extension of a temporary total convalescent 
rating beyond September 1994, under 38 C.F.R. § 4.30, is 
denied.

Entitlement to an increased rating for residuals of donor 
surgery of the right iliac crest is denied.

Entitlement to a compensable rating for pseudofolliculitis 
barbae is denied.


REMAND

The veteran contends that his service-connected left knee 
disability and right hand disability are more disabling than 
currently evaluated.

The Board notes that the medical evidence of record contains 
many references to increased swelling, weakness and pain in 
the veteran's left knee.  For example, an August 1999 VA 
examination report notes the veteran's complaints of dull, 
aching, left knee pain.  He indicated that the pain was worse 
in the morning when his knee was stiff and late in the 
evening when he was fatigued.  The veteran also complained of 
swelling, popping and cracking in the left knee.  He stated 
that he was no longer able to mow his lawn with a push type 
mower.  The examiner noted that the veteran used a cane.  In 
addition, during a July 2000 hearing before the Board, the 
veteran testified that he had "a major problem with 
standing, squatting, [and] kneeling" because of his left 
knee disability.  He described symptoms of constant pain, 
crepitus and swelling.  In addition, the veteran stated that 
his left knee "gives way a lot" and he has "fallen may 
times."

In addition, the medical evidence of record contains many 
references to increased weakness and pain in the veteran's 
right hand.  For example, an August 1999 VA examination 
report notes the veteran's complaints of weakness and 
stiffness in the ring and little fingers of the right hand.  
The veteran indicated that he was unable to make a fist.  In 
addition, during a July 2000 hearing before the Board, the 
veteran testified that his fourth and fifth fingers were 
fused together and acted as one.  He stated that he was 
unable to make a fist.  In addition, the veteran stated that 
he had constant pain and loss of motion in his fingers.

The Board notes that arguments made by the veteran such as 
those mentioned above imply that he experiences difficulties 
beyond that described by the available record, particularly 
after using the affected joints or musculature.  In such 
instances, the provisions of 38 C.F.R. § 4.40 (1999) require 
that examinations be conducted that adequately portray not 
only the identifiable anatomical damage, but the functional 
loss experienced by the veteran.

In its June 1997 Remand, the Board instructed the RO to 
schedule the veteran for a VA special orthopedic examination 
in order to ascertain the nature and severity of his left 
knee disability and right hand disability.  The examiner was 
to determine whether the left knee and right wrist exhibited 
weakened movement, excess fatigability, or incoordination 
attributable to the service connected disability; and, if 
feasible, these determinations were to be expressed in terms 
of the degree of additional range of motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
The examiner was to express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the left knee and right wrist were used repeatedly over 
a period of time.  These determinations, if feasible, were to 
be portrayed in terms of the degree of additional range of 
motion loss due to pain on use or during flare-ups.  In 
addition, the examiner was to state which fingers of the 
right hand were impaired due to the service-connected right 
hand disability, and state whether there was any ankylosis of 
the affected fingers.  The examiner was to note whether 
flexion of the tips of the fingers was possible to within 2 
inches of the transverse fold of the palm.  Finally, the 
examiner was to specifically discuss the extent of paralysis, 
if any, of the right wrist and hand.

A VA orthopedic examination was conducted in August 1999; 
however, the examiner did not render all the requested 
opinions.  The August 1999 VA examination report notes that 
range of motion of the left knee was from 0 to 110 degrees.  
The examiner noted that there was no evidence of subluxation 
or instability in the left knee.  The examiner also noted 
that the veteran used a cane.  The examiner, however, did not 
indicate whether the left knee exhibited weakened movement, 
excess fatigability, or incoordination.  Likewise, the 
examiner did not indicate whether it was feasible to express 
findings of weakened movement, excess fatigability, or 
incoordination in terms of the degree of additional range of 
motion loss.  Furthermore, the examiner failed to comment as 
to whether left knee exhibited pain with use or during flare-
ups; no determinations were made concerning pain in terms of 
the degree of additional range of motion loss.  

In addition, the August 1999 VA examination report notes that 
range of motion of the right wrist was full.  The examiner, 
however, did not indicate whether the right wrist exhibited 
pain, weakened movement, excess fatigability, or 
incoordination.  Likewise, the examiner did not indicate 
whether it was feasible to express findings of pain, weakened 
movement, excess fatigability, or incoordination in terms of 
the degree of additional range of motion loss.  Moreover, the 
examiner noted that the little finger had healed slightly 
rotated, so that when the veteran made a fist the little 
finger did not touch the palm.  The examiner did not indicate 
whether flexion of the tip of the little finger was possible 
to within 2 inches of the transverse fold of the palm.  In 
accordance with the guidance provided in DeLuca v. Brown, 8 
Vet. App. 202 (1995) , these additional findings, or the 
absence of these symptoms, is an essential part of rating the 
disabilities at issue.

The Board regrets any further delay in this case.  However, 
in view of the inadequacy of the most recent VA examination, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.  The veteran 
should be afforded a VA orthopedic examination.  Thereafter, 
the veteran's disabilities should be evaluated under all 
applicable regulations in order to determine which rating 
criteria most closely approximate the current manifestations 
of disabilities.  See Esteban v. Brown, 6 Vet. App. 259 
(1994), in which the Court stated that where the 
symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined.

Finally, the Board also notes that in Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (as in this 
case) and a claim for an increased rating for a service-
connected disability.  The Court found two important reasons 
for this distinction-consideration of "staged" ratings and 
the adequacy of the statement of the case.  On Remand, the RO 
will have an opportunity to specifically consider whether 
staged ratings would be appropriate.

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
left knee and right hand disabilities.  
The examiner must review the claims 
folder and this Remand prior to 
conducting the examination.  All 
indicated x-ray examinations and special 
studies should be conducted, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.

The examiner should be asked to determine 
whether the left knee exhibits pain, 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any pain, weakened movement, excess 
fatigability, or incoordination.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

The examiner also should be asked to 
determine which finger or fingers are 
impaired due to the service-connected 
right hand disability.  The examiner 
should ascertain whether that finger or 
fingers and the right wrist exhibit pain, 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any pain, weakened movement, excess 
fatigability, or incoordination.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the right hand is used repeatedly 
over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible. 

2.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims with 
regard to all pertinent diagnostic codes 
and regulations and, in particular, 
should consider the principles set forth 
by the Court in Fenderson regarding 
initial ratings for service-connected 
disabilities.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals



 



